Citation Nr: 1605047	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an effective date earlier than July 16, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

5.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to December 2000, from March 2003 to June 2004, and from July 2006 to June 2007.  

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had normal knees on examination for separation purposes and normal knees more than a year after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by, active service.

3.  The most probative evidence of record is against a finding that the Veteran has a left knee disability causally related to, or aggravated by, active service.

4.  The Veteran is entitled to an effective date of March 10, 2009, the date upon which the RO received his claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307.
 
2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307.

3.  The criteria for an effective date of March 10, 2009, and no earlier, for the grant of service connection for posttraumatic stress disorder (PTSD) have been met. 38 U.S.C.A. § 5110(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April and June 2009. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran has asserted that he was treated in service for his knees on approximately four occasions and given steroid injections; however he has also indicated that the steroid injections were by a private provider.  (The STRs reflect three treatments but no steroid injections.)  The Board finds that a remand is not warranted as the STRs contain numerous entries and do not indicate that there are missing STRs.  In addition, the Veteran has not provided VA with private records reflecting steroid injections.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In January 2013, the Veteran stated that he had been denied Social Security Administration (SSA) disability benefits.  The Veteran has not indicated that there are any SSA records which could support his claims for entitlement to service connection for a knee disability.  When the Veteran reported that he had been denied SSA benefits, he stated that he was disabled due to a traumatic brain injury and migraines. (See January 2013 VA Form 21-0820).  Thus, the Board finds that a remand to obtain SSA records is not warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The opinion is predicated on a review of the claims file, to include diagnostic findings, and the Veteran's statements.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p). In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions. Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 .

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left and Right Knee Disabilities

The Veteran contends that while in service he had to deal "with a lot of heavy equipment, having to get up and down off the trucks to do measurements on the field" and the deal with the "general military ready workload of jumping in and out of Humvees and two and a half ton trucks.  He reported that it had "just taken its toll on me."  He also reported that beginning in 2006, he was an x-ray technician in service.  He contends that moving patients, to include dealing with "300 pound patients on a fairly regular basis, moving them, assisting them, getting them up and down from the table has also not been very kind to my back or my knees."

The Veteran contends that he first noticed issues with his knees in 2000.  

The Veteran's STRs are negative for chronic complaints of the knees.  The records reflect that the Veteran sought treatment in service on numerous occasions for a variety of complaints but only sought treatment for his right knee on two occasions and his left knee on one occasion.  

The Veteran's STRs reflect that he denied a trick or locked knee on his report of medical histories dated in January 1998 and December 1999.  

The Veteran's STRs reflect the following complaints:  tinea cruris of the middle finger, cold, blisters, headache, sore throat (August 1998), headaches, rash (September 1998), back pain, upper respiratory infection (October 1998), back pain (November 1998, December 1998), right eye pain, gastroenteritis (February 1999), stomach pains, diarrhea, back problems, cold (April 1999), right knee pain after trying to open a drawer which came back and hit him directly on the knee - assessment was possibly a soft tissue injury (May 1999), left sprained ankle, shin splints (July 1999), left sprained ankle (August 1999), back pain due to football injury, standing in formation at a ceremony and physical training (September 1999, October 1999, December 1999), hit on head (March 2000), left elbow swelling (with prior broken elbow as a child)(May 2000), right knee (patella) swollen without any trauma, duration less than 24 hours.  The Veteran reported that the knee pain started that morning when he woke up with no history of trauma, and no previous complaints of knee pain.  Assessment was rule out septic knee, soft tissue injury (April 2000), flu-like symptoms (June 2000) insomnia (June 2000), left shoulder complaints (June 2000), left knee pain after impact to left knee anterior lateral tibial plateau edge, contusion) (June 2000), back complaints (August, September, October 2000), collapsed pes cavus (May 2003), laceration on left wrist from a wire (August 2003), nausea, light headed due to heat exhaustion (August 2003), right great toe injury (August 2003), tingling in arm to elbow and pain in wrist and thumb (August 2003), depression and anxiety (September 2003), flu-like symptoms (October 2003), hand skin problems (November 2003), acid reflux, blister on upper lip, sick feeling, (January 2004), back pain (February 2004), and a swollen right eye (March 2004). 

The Veteran's March 2004 post deployment record reflects that he reported the following complaints: back, runny nose, headaches, fever, swollen stiff or painful joints, muscle aches, skin disease, redness of eyes, dimming vision, dizziness fainting, light headedness, tried, diarrhea, indigestion, vomiting, and ringing in the ears.

The Veteran's April 2004 report of medical examination reflects normal knees (notes spine, psychiatric, and skin abnormalities).  His report of history states that he intended to seek treatment for his back, depression and anxiety.  He reported that he had back pain, depression, anxiety, minor blackouts, and had been seen since his last medical assessment for sickness, headaches, back problems, depression, itches, indigestion, dehydration, smashed right toe, dizziness, medications, diarrhea, and acid reflux.  Notably, he did not list his knees.

The STRs also reflect the following complaints:  back pain (April 2004), nausea, headaches, running nose (June 2004), left foot blunt trauma, bug bites, and blisters (June 2005).

A January 2007 respirator medical evaluation questionnaire reflects that the Veteran denied difficulty bending his knees.  (He noted several other problems of the musculoskeletal system).  An April 2007 record reflects back pain. 

The Veteran separated from his last period of active service in June 2007. 

In March 2009, the Veteran filed a claim for service connection for bilateral knee disability.

The Veteran underwent a VA examination in September 2009.  He reported that he began to have pain in the right knee while running and during physical training and believed that he was seen four times in service for his knees.  He reported that he was seen twice in the private sector and was given a cortisone injection.  Upon examination, the Veteran had normal knees.  The examiner found that it is less likely as not that the Veteran had right knee complaints due to service.  The examiner found that the Veteran had a normal right knee and normal x-rays.  

An April 2011 VA clinical record with regard to the left knee reflects that the Veteran reported chronic pain since service not associated with swelling.  The pain was on the para-patellar area and was aggravated by kneeling.  It was noted than an x-ray in 2009 was negative.  An MRI reflects a possible remote injury in the fibular collateral ligament, otherwise, no abnormality.

A May 2011 VA clinical record reflects that the Veteran had left knee pain secondary to patellar tendonitis and bursitis.

A June 2011 VA clinical record reflects that the Veteran reported chronic pain in his left knee.  He described the pain as sharp, stabbing pain, worse with stairs, kneeling and squatting, intermittent swelling and stiffness of the left knee.  He denied locking and buckling.  He had mild synovitis along his patella tendon.  He was diagnosed with chronic patella tendinitis of the left knee.  Although the Veteran reported pain with kneeling, the Board notes that in 2007, he denied difficulty with kneeling, as noted above. 

A June 2011 VA clinical record reflects that the Veteran had mild stable degenerative changes for age with little significant joint space narrowing.  Adequate alignment and range of motion.  No joint distention.  For the left knee, it was noted that the findings were similar to those of the right knee.

Based on the foregoing, the Board finds that service connection for a knee disability is not warranted.  As noted above, the Veteran's STRs are negative for chronic complaints of the knee.  In this regard, the Board notes that the Veteran had more than 35 complaints in service, but only two specific to the right knee, and only one complaint specific to the left knee.  The Board finds that if the Veteran had chronic knee pain or symptoms in service, it would have been reasonable for him to have sought treatment as he did for several other complaints. 

The Veteran contends that he first had knee complaints in 2000.  The Board acknowledges the May 1999 complaint with regard to the right knee after the Veteran hit his knee with a drawer; however, this was noted to be most likely a soft tissue injury.  The record is against a finding of a joint or bone injury.  In addition, there are no further complaints noted in the next 11 months.  When the Veteran sought treatment for his right knee in April 2000, he reported that his right knee had been swollen for 24 hours.  If the Veteran had complaints since May 1999, it would have been reasonable for him to have noted it, and for it to have been recorded in the STRs.  

With regard to the left knee, the Board notes that the only in-service complaint was in June 2000 after an impact to the left anterior lateral tibial plateau which resulted in a contusion.  There are no STRs reflecting chronic knee complaints, despite numerous complaints for other subsequent physical conditions. 

The Veteran filed a claim for service connection for bilateral knee disability more than a year after separation from service, and more than eight years after any in-service complaint specific to the knees.  In addition, a September 2009 VA examination report reflects that the Veteran's knees were normal at that time.  The Board finds that based on the evidence as a whole, the Veteran's in-service knee complaints were acute and transitory.

The Board acknowledges the 2011 MRI of a "possible remote injury in the fibular collateral ligament" of the left knee.  There is no competent credible evidence that this possible fibular collateral ligament is related to the 2000 contusion.  Moreover, the term "remote" has not been shown to be evidence that the injury occurred during a period of service.  

The Board also acknowledges the 2011 VA clinical record which reflects left knee patellar tendonitis and bursitis.  There is no competent credible evidence that this patellar tendonitis and bursitis is related to the Veteran's contusion more than ten  years earlier and with an intervening finding of normal knees in 2009. 

Importantly, the Veteran had normal knees upon examination in 2009.  He did not have tendonitis or bursitis in 2009; thus, those conditions have had their onset more than a year after separation from service. 

Finally, the Board acknowledges the 2011 VA clinical record which reflects bilateral mild stable degenerative changes for the Veteran's age.  This is against a finding that the Veteran's degenerative changes were related to trauma or his contention of excessive use in service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of tendonitis, bursitis, and degenerative changes.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Earlier Effective Date for PTSD 

In March 2009, the Veteran filed a claim for service connection for PTSD.  

Historically, the Veteran's STRs reflect that in service, he was treated several times for depression and given Paxil.  He separated from service in June 2007.  A December 2008 VA psychologist record reflects a diagnosis of anxiety disorder, R/O PTSD.  Another December 2008 VA primary care note record reflects that the Veteran was positive for PTSD.

Based on the foregoing, the Veteran had a VA examination in September 2009.  The September 8, 2009 VA examination report reflects a diagnosis of adjustment disorder with depressed mood and that the Veteran does not meet the criteria for a diagnosis of PTSD.

The Veteran's claim for service connection for PTSD was denied in October 2009 because he did not have a diagnosis of PTSD, and the Veteran filed a timely notice of disagreement to this denial.  

An October 2009 VA mental health consult record reflects a diagnosis of PTSD and depression.  An October 2010/January 2011 QTC report reflects diagnoses of both major depressive disorder with PTSD symptoms, and anxiety disorder.

In December 2010, the RO issued a statement of the case (SOC) on the issue of entitlement to service connection for adjustment disorder with depressed mood (claimed as depression).  The SOC did not address the issue of entitlement to service connection for PTSD.

In February 2011, the Veteran filed a VA Form 9, which noted that he was disagreeing with the RO denials of entitlement to service connection for left knee disability, right knee disability, and adjustment disorder with depressed mood.  The Veteran's VA Form 9 information was typed.  The RO found that at a later date, someone had hand written the issues of entitlement to service connection for PTSD and a low back condition on the VA Form 9.  

In June 2012 correspondence, the RO informed the Veteran that it would not accept the February 2011 VA Form 9 as a timely substantive appeal on the issues of entitlement to service connection for the PTSD issue.  (The low back disability appeal was also found untimely but is not relevant to this appeal.)

RO statements associated with the clams file also reflect that the RO found that the Veteran had not submitted a timely NOD to the 2009 RO decision with regard to the denial of entitlement to service connection for PTSD.  

The Board disagrees with the RO's finding that a timely NOD had not been received.  The evidence includes a VA Form 21-4148, with a date stamp that it was received by the Texas Veterans Commission on November 23, 2009.  (The Texas Veterans Commission is a Veteran's Service Organization, and is not part of VA.)  The form reflects the Veteran's disagreement with the denial of service connection for PTSD.  A handwritten notation reflects "NOD processed [without] folder."  Another handwritten notation on the form reflects "VACOLS MAPD updated 12/07/09."  Importantly, a date stamp on the right side reflects that the document was received by the RO on November 25, 2009.  Thus, the NOD had been received in a timely manner. 

In addition, the claims file includes a December 2009 VA Form 21-0781 with regard to his claimed PTSD stressors, as well as an attached VA Form 21-4138 which stated "Enclosed is the VA Form 21-0781 for my appeal."  The PTSD stressors statement constitutes new evidence within a year of the rating decision and both documents are indicative of a disagreement with the RO's October 2009 denial of entitlement to service connection for PTSD.

In 2012, the Veteran filed a new claim for service connection for PTSD.  However, this was unnecessary as his claim for entitlement to service connection for PTSD was still pending because the RO had not yet issued an SOC on that issue.  While the RO had issued an SOC in December 2010, such SOC was limited to the Veteran's knee disabilities and his claim for service connection for adjustment disorder with depressed mood.

In sum, the RO failed to recognize that the Veteran had submitted a timely notice of disagreement in 2010, and that it was the RO's duty to issue a SOC prior to the Veteran needing to submit a timely substantive appeal.  

A November 2013 VA examination report reflects a diagnosis of PTSD.

In its 2014 rating decision, the RO granted service connection for PTSD and assigned an effective date of July 2012, the date when the RO received the Veteran's second claim for PTSD, even though his original 2009 claim was still pending awaiting an SOC.  

Generally, an effective date of an evaluation and award of pension based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the present case, the Board Veteran has been given different diagnoses for his acquired psychiatric disability.  

As noted above, a December 2008 VA primary care note reflects that he was positive for PTSD.  Although, a VA clinician subsequently found that the Veteran did not have PTSD in 2009, another clinician subsequently found major depressive disorder with PTSD symptoms in 2010, and the Veteran was eventually diagnosed with PTSD in 2013.   

A Veteran is competent to state his symptoms and his description has supported a later diagnosis by a medical professional.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit. 
 
In giving the benefit to the Veteran, the Board finds that he is entitled to an effective date from March 10, 2009, the date he filed a claim.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to an effective date of March 10, 2009, and no earlier for the grant of service connection for posttraumatic stress disorder (PTSD) is granted subject to the law and regulations governing the payment of monetary benefits. 



REMAND

Acquired Psychiatric Disability Other than PTSD

The Veteran has been variously diagnosed with different acquired psychiatric disabilities.  As noted above, the Veteran's STRs reflect that he was treated several times for depression and given Paxil.  He separated from service in June 2007.  A December 2008 VA psychologist record reflects a diagnosis of anxiety disorder, R/O PTSD.  Another December 2008 VA primary care note record reflects that the Veteran was positive for PTSD.  A September 2009 VA examination reflects a diagnosis of adjustment disorder with depressed mood and that the Veteran does not meet the criteria for a diagnosis of PTSD.  An October 2009 VA mental health consult record, with addendum, reflects a diagnosis of PTSD and depression.  An October 2010/January 2011 QTC report reflects diagnoses of both major depressive disorder with PTSD symptoms, and anxiety disorder.  A November 2013 VA examination report reflects a diagnosis of PTSD.

The Board finds that a clinical opinion on the Veteran's mental health diagnoses may be useful to the Board.  In essence, the Board requests clarification as whether the Veteran has multiple acquired psychiatric disabilities or if he, more likely, has had one acquired psychiatric disability which has simply been variously diagnosed depending on his reported symptoms at the time of treatment and/or examination.

In January 2013, the Veteran stated that he had been denied Social Security Administration (SSA) disability benefits.  When the Veteran reported that he had been denied SSA benefits, he stated that he was disabled due to a traumatic brain injury and migraines. (See January 2013 VA Form 21-0820).  Thus, the records may contain information pertinent to an acquired psychiatric disability or symptoms which may be attributable to either a TBI or an acquired psychiatric disability.  Thus, VA should attempt to obtain SSA records, if any. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)


Low Back Disability

In an October 2009 rating decision, the RO denied the Veteran's claim for a back disability because a VA examination report reflected that the Veteran did not have a back disability.

The evidence includes a VA Form 21-4148, with a date stamp that it was received by the Texas Veterans Commission in Houston on November 23, 2009.  (As noted above, the Texas Veterans Commission is a veteran's service organization and is not part of VA.) The form reflects the Veteran's disagreement with the denial of service connection for a low back condition.  A date stamp on the right side of the form reflects that the RO received the form on November 25, 2009.  A handwritten notation reflects "NOD processed [without] folder."  Another handwritten notation on the form reflects "VACOLS MAPD updated 12/07/09."  Thus, it appears that the RO had received a timely notice of disagreement with the 2009 denial of service connection for a back disability.  

The RO did not issue a statement of the case (SOC) in response to the timely notice of disagreement (NOD).  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board acknowledges that in January and June 2013, the Veteran filed to reopen a claim for service connection for his back, and that the RO in a January 2014 rating decision, denied the claim to reopen because it found that new and material evidence had not been received.  

In 2014, the Veteran again filed to reopen a claim for service connection for his back, and again the RO in a March 2015 rating decision denied the Veteran's claim because it found that new and material evidence had not been received.  

The Board finds that it was inappropriate for the RO to adjudicate the issue of whether new and material evidence had been received to reopen a claim for service because the RO had not yet issued an SOC in response to the Veteran's NOD.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and attempt to obtain all records, if any, which granted or denied the Veteran's disability benefits.

2.  Attempt to obtain VA clinical records from the Austin VA clinic, the San Antonio VA clinic, the North Dallas VAMC, and the St. Louis VAMC, for the Veteran.  

3.  Thereafter, obtain a clinical opinion from a psychiatrist, if reasonably available, as to the following:

i.) provide clarification as to whether the Veteran has multiple acquired psychiatric disabilities or if he, more likely, has had one acquired psychiatric disability which has simply been variously diagnosed depending on his reported symptoms at the time of treatment and/or examination.  

The clinician should consider the pertinent evidence of record to include: a.) December 2008 VA psychologist diagnosis of anxiety disorder, R/O PTSD; b.) December 2008 VA primary care note record which reflects that the Veteran was positive for PTSD; c.) the September 2009 VA examination diagnosis of adjustment disorder with depressed mood and that the Veteran does not meet the criteria for a diagnosis of PTSD.; d) the October 2009 VA mental health consult record diagnosis of PTSD and depression; e.) the October 2010/January 2011 QTC diagnoses of both major depressive disorder with PTSD symptoms, and anxiety disorder; and f.) the November 2013 VA examination diagnosis of PTSD.

ii.)  If the Veteran has an acquired psychiatric disability separate and apart from his PTSD, is it as likely as not (50 percent or greater) that it is causally related to, or aggravated by, service or a service-connected disability. 

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such. 

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

4.  Issue a statement of the case pursuant to the notice of disagreement received in November 2009 as to the RO's 2009 denial of entitlement to service connection for a low back disability.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


